DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5 - 13, 15 - 19, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2018/0177458 A1), hereinafter Burnett, Fangrow, Jr. et al. (US 4,880,411), hereinafter Fangrow, and Millman et al. (US 2007/0005002 A1), hereinafter Millman.
Regarding claim 1, Burnett substantially discloses a drainage system comprising a catheter (Fig. 10A, e) including a sensor (Figs. 1, 10A, and specifically Fig. 15, element 1687; Paragraphs 80 - 81 and 138; Also see annotated Fig. 10A below), a pinch valve in fluid communication with an interior of the catheter (i.e. pinch valve; Fig. 10A, element 1132; paragraph 111), and a controller communicatively coupled to the sensor (i.e. electrical or optical fibers for communication; Paragraph 80). Burnett further discloses a programmable controller (Fig. 10A, element 1018; Paragraphs 15 - 16) directing the opening and closing of the pinch valve (Fig. 10A, element 1132) using at least one of an elapsed time and a presence of a predetermined condition (Paragraph 1111).

    PNG
    media_image1.png
    1007
    1339
    media_image1.png
    Greyscale
	Burnett does not explicitly teach the predetermined condition explicitly being sensed by the sensor in the catheter or a venturi pump in selective fluid communication with the interior of the catheter. Burnett does teach a pumping mechanism that may comprise any suitable mechanism, such as a peristaltic pumps or centrifugal pumps (Paragraph 132).
	However, Burnett does teach the valves being in electronic communication with the controller (Paragraph 111) and said sensors on the catheter being in electronic communication with said same controller (Paragraph 80). Further, Burnett teaches the controller being programmable, and more explicitly controlling valve openings based on a combination of triggers (Paragraphs 15 - 16 and 111). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the controller of Burnette would be 
	Regarding the use of a venturi pump, in the same field of endeavor, Fangrow teaches an aspirator for the removal of body fluids (Fig. 1; Abstract) using a venturi pump (Col. 2, lines 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the generic pump of Burnett with the venturi pump of Fangrow would have achieved the predictable result of providing vacuum pressure to drain fluid through the catheter into the collection bag in a manner equivalent to the aspiration system of Fangrow. Further, doing so would be advantageous in making the device cheaper (Col. 3, lines 24 - 31).
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C.
103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).
	Fangrow and Burnett still do not teach the venturi pump being in selective fluid communication with the interior of the catheter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnett and Fangrow to comprise the controllable valve of Millman, and further to incorporate said valve in fluid communication with an interior of the catheter (i.e. between the catheter and pump as shown in Millman; most obviously within urine lumen 1012 in Fig. 10A of Burnett; see Annotated Fig. 10A above). Doing so would predictably allow for analogous aspiration through the urine lumen when the valve is in the open configuration and preventing aspiration when closed, thus comprising a “first valve” which creates selective communication with the pump of Burnett and Fangrow.
	Further, incorporating the valve of Millman in this manner would further allow for use with an irrigation system in conjunction with aspiration (such as in the arrangement depicted in Fig. 5A of Millman; Paragraph 132).
	Additionally, as Millman discloses the valves being controlled by a controller, it would similarly be obvious to use the controller of Burnett to control said valve when incorporated. Thus, as Burnett teaches the controller being programmable, and more explicitly controlling valve openings based on a combination of triggers (including time and sensed events; Paragraphs 15 - 16 and 111), it would have been obvious to a person of ordinary skill in the art 
	
	Regarding claim 5, the combination of Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches the controller communicatively coupled to the controller (i.e. electrical or optical fiber leads; Paragraph 80) and being used to direct the opening the first valve based on time intervals or other parameters (Paragraph 111).
	Further, as previously stated, the valve as taught by Millman is communicatively coupled to a controller to direct opening and closing of said valve (Paragraph 67). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to make the incorporated first valve also communicatively coupled to the controller to direct at least one of opening and closing a first valve.

	Regarding claim 6, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches the pinch valve (1132) opening based on a set time (such as every hour; paragraph 111).  Similarly, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the controller of Burnett would be capable of applying the same logic to the first valve incorporated from Millman, and that doing so would be advantageous to maintain a clear flow path from the catheter to the pump as needed. Thus, 

	Regarding claim 7, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches the pinch valve (1132), controlled by the controller, opening based on a set time (such as every hour; paragraph 111). It would be obvious to a person of ordinary skill in the art at the effective filling date that logic for the converse would also be programmed (e.g. after sufficient time has passed to empty the catheter) within the controller as the valve must close as part of the hourly cycle. Similarly, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the controller of Burnett would be capable of applying the same logic to the first valve incorporated from Millman, and that doing so would be advantageous to maintain a clear flow path from the catheter to the pump as needed. Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date to program the controller taught by Burnett to iteratively determine whether an elapsed time since the first valve was most recently closed has satisfied a predetermined value and, if so, directing the first valve to close.

	Regarding claim 8, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches the pinch valve, controlled by the controller, opening dependent on a fluid volume, as measured by the pressure sensor (paragraph 111). Similarly, it 

	Regarding claim 9, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches the pinch valve, controlled by the controller, opening dependent on a fluid volume, as measured by the pressure sensor (paragraph 111). It would be obvious to a person of ordinary skill in the art at the effective filling date that the logic for the converse would also be programmed (e.g. when pressure is reduced after emptying the catheter) within the controller as the valve must close to reset the drainage cycle. Similarly, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the controller of Burnett would be capable of applying the same logic to the first valve incorporated from Millman, and that doing so would be advantageous to maintain a clear flow path from the catheter to the pump as needed.  Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date to program the controller taught by Burnett to iteratively determine whether a condition monitored by the sensor satisfies a predetermined value and, if so, directing the first valve to close.



	Regarding claim 11, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches the pinch valve (1132), controlled by the controller, opening 


	Thus, it would be obvious to a person of ordinary skill in the art at the effective filling date to program the controller taught by Burnett to determine (a) whether an elapsed time since the first valve was most recently closed has satisfied a predetermined value; and, if the elapsed time has not satisfied the first predetermined value and, if so, to direct the first valve to open, (b) whether a condition monitored by the sensor satisfies a predetermined value and, if so, to direct the first valve to open; and, to iteratively determine (a) and (b) until at least one of the elapsed time satisfies the first predetermined value or the condition satisfies the second predetermined value; and to determine (c) whether an elapsed time since the first valve was most recently closed has satisfied a predetermined value; and, if the elapsed time has not 
	Summarily, it would be obvious to a person of ordinary skill in the art at the effective filling date to construct an algorithm to iteratively check both conditions of time and sensor value to open and close the first valve in order to promote effective emptying of fluid and effective use of the device.

	Regarding claim 13, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches at least one of a pressure sensor (Fig. 15, element 1687; Paragraphs 111 and 138) and a fluid flow rate sensor (ultrasonic transducer, Paragraph 111; related to Fig. 10A, element 1130 interface) (Also see annotated Fig. 10A above regarding where sensors would be more precisely located).

	Regarding claim 15, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches sensors disposed in the bladder or urethral portion of the catheter (See annotated Fig. 10A above).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnett and Fangrow to comprise the controllable valve of Millman, and further to incorporate said 
	As the pump (element 1134 in annotated Fig. 10A) is located downstream (See annotated Fig. 10A) from the urine lumen, the sensor would then be upstream the first valve and the venturi pump would be downstream from the first valve.
	Regarding claim 16, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further teaches a port (Fig. 10A, element 1142) in fluid communication with the interior of the catheter.

	Regarding claim 17, Burnett, Fangrow, and Millman substantially disclose the claimed invention. 
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnett and Fangrow to comprise the controllable valve of Millman, and further to incorporate said valve in fluid communication with an interior of the catheter (i.e. between the catheter and pump as shown in Millman; most obviously within urine lumen 1012 in Fig. 10A of Burnett). Doing so would predictably allow for analogous aspiration through the urine lumen when the valve is in the open configuration and preventing aspiration when closed, thus comprising a “first valve” which creates selective communication with the pump of Burnett and Fangrow.


    PNG
    media_image2.png
    382
    932
    media_image2.png
    Greyscale


	Regarding claim 18, Burnett, Fangrow, and Millman substantially disclose the claimed invention. Burnett further comprises a receptacle in fluid communication with the catheter (Fig. 10A, element 1020) configured to receive fluid flowing through the catheter (Paragraph 111, Col. 1 specifically).



Regarding claim 27, Burnett substantially discloses a drainage system comprising a catheter (Fig. 10A, e) including a sensor (Figs. 1, 10A, and specifically Fig. 15, element 1687; Paragraphs 80 - 81 and 138; Also see annotated Fig. 10A below), a pinch valve in fluid communication with an interior of the catheter (i.e. pinch valve; Fig. 10A, element 1132; paragraph 111), and a controller communicatively coupled to the sensor (i.e. electrical or optical fibers for communication; Paragraph 80). Burnett further discloses a programmable controller (Fig. 10A, element 1018; Paragraphs 15 - 16) directing the opening and closing of the pinch valve (Fig. 10A, element 1132) using at least one of an elapsed time and a presence of a predetermined condition (Paragraph 1111).

    PNG
    media_image1.png
    1007
    1339
    media_image1.png
    Greyscale
	Burnett does not explicitly teach the predetermined condition explicitly being sensed by the sensor in the catheter or a venturi pump in fluid communication with the interior of the catheter, and wherein when the first valve is closed, fluid communication is inhibited between the venturi pump and the interior of the catheter. Burnett does teach a pumping mechanism that may comprise any suitable mechanism, such as a peristaltic pumps or centrifugal pumps (Paragraph 132).
	However, Burnett does teach the valves being in electronic communication with the controller (Paragraph 111) and said sensors on the catheter being in electronic communication with said same controller (Paragraph 80). Further, Burnett teaches the controller being programmable, and more explicitly controlling valve openings based on a combination of 
	Regarding the use of a venturi pump, in the same field of endeavor, Fangrow teaches an aspirator for the removal of body fluids (Fig. 1; Abstract) using a venturi pump (Col. 2, lines 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the generic pump of Burnett with the venturi pump of Fangrow would have achieved the predictable result of providing vacuum pressure to drain fluid through the catheter into the collection bag in a manner equivalent to the aspiration system of Fangrow. Further, doing so would be advantageous in making the device cheaper (Col. 3, lines 24 - 31).
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C.
103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).
	 

	In the same field of endeavor, Millman teaches a suction device (Fig. 5A) comprising a catheter (Fig. 5A, element 504), and a valve in electronic communication with a controller (Fig. 5A, element 510B; Paragraph 67 indicates any valves may be controlled by the controller), said valve inhibiting fluid communication between the pump and the catheter when the valve is closed (Paragraph 132; also Fig. 5A shows the valve being in between catheter 504 and suction tubing 106B; Fig. 1 further shows the singular flow path 106B to the vacuum pump 102B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnett and Fangrow to comprise the controllable valve of Millman, and further to incorporate said valve in fluid communication with an interior of the catheter (i.e. between the catheter and pump as shown in Millman; most obviously within urine lumen 1012 in Fig. 10A of Burnett; see Annotated Fig. 10A above). Doing so would predictably allow for analogous aspiration through the urine lumen when the valve is in the open configuration and preventing aspiration when closed, thus the valve would inhibit fluid communication between the catheter and venturi pump of Burnett and Fangrow when closed.
	Further, incorporating the valve of Millman in this manner would further allow for use with an irrigation system in conjunction with aspiration (such as in the arrangement depicted in Fig. 5A of Millman; Paragraph 132).
	Additionally, as Millman discloses the valves being controlled by a controller, it would similarly be obvious to use the controller of Burnett to control said valve when incorporated. .

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Fangrow and Millman, as applied to claim 1, and further in view of Davenport (US 2009/0199855 A1).

	Regarding claim 2, Burnett, Fangrow, and Millman, substantially disclose the claimed invention. Burnett and Fangrow do not teach the logic being configured to open the first valve when power to the controller is interrupted.
	In addressing the same problem as Applicant, Davenport teaches a logic controlled valve system for fluid (gas) communication with a patient (Fig. 2; Abstract). Davenport further teaches setting the default valve position to being open when power to the controller is interrupted (Paragraph 26 specifically mentions malfunction of the power source)
	It would be obvious to a person of ordinary skill in the art at the effective filling date to have modified the teachings of Burnett, Fangrow, and Millman to modify the controller to set .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Fangrow, and Millman as applied to claim 1 above, and further in view of Sundblom et al. (US 4,810,242), hereinafter Sundblom.

Regarding claim 3, Burnett, Fangrow, and Millman substantially disclose the invention as claimed. As previously stated, Burnett teaches a pump (Fig. 10A, element 1134; Paragraph 132).  They do not explicitly teach a compressor configured to supply a pressurized fluid to the venturi pump.
	In the same field of endeavor as the applicant, Sundblom teaches a programmable system for surgical use comprising a venturi pump (Fig. 2A, element 67; Col. 8, lines 2 - 11). Sundblom further teaches the use of a compressor to supply the venturi pump with pressurized fluid (Fig. 2, elements 65 and 67; Col. 8, lines 2 - 11 indicate the venturi converts high pressure air received via air line 67; Col. 8, lines 38 - 45 indicate this air comes from a compressor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett to comprise a compressor configured to supply pressurized fluid to the venturi pump. Doing so would be necessary in order to operate the venturi pump.


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burnett to comprise a high pressure fluid source configured to supply pressurized fluid to the venturi pump. Doing so would be necessary in order to operate the venturi pump.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Fangrow, and Millman as applied to claim 18 above, and further in view of Sundblom and Takamiya et al. (US Re. 35,707, reissue of US 4,556,997), hereinafter Takamiya.

	Regarding claim 20, Burnett, Fangrow, Millman, and Sundblom substantially disclose the claimed invention. Burnett further teaches the pinch valve being opened after the running of the pump (Paragraph 111, Col. 2). Similarly, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the controller of Burnett would be capable of applying the same logic to the first valve incorporated from Millman, and that doing so would be advantageous to maintain a clear flow path from the catheter to the pump as needed.
	 However, Burnett does not teach a second valve in fluid communication with a high pressure source, the second valve in the open position configured to provide high pressure fluid to the venturi pump.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Burnett and Sundblom to comprise a solenoid valve on the high pressure supply to the venturi pump. Doing so would allow for control over the venturi pump.
	However, Burnett, Fangrow, Millman and Sundblom do not explicitly teach the opening of the second (solenoid) valve after opening the first.
	In the same field of endeavor as the applicant, Takamiya teaches the closing of a solenoid valve, via a controller (Col. 11, lines 17 - 22), to avoid applying high pressure from a compressor directly on an artificial heart (Col. 11, lines 23 - 26). Burnett recognizes this as well teaching excessive negative pressure leads to damage or suction trauma within the patient, in Paragraph 128. As both Burnett and Takamiya teach the same concern of avoiding suction trauma, it would be obvious to a person of ordinary skill in the art at the effective filling date to apply the solution taught by Takamiya to the invention of Burnett in view of Fangrow, Millman, and Sundblom. In other words, it would be obvious to a person of ordinary skill in the art at the effective filling date to use the controller of Burnett to control the solenoid valve in the venturi pump taught by Fangrow, to program the controller to close the second valve while the first is .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Fangrow, Millman and Takamiya.

	Regarding claim 21, Burnett, Fangrow, and Millman substantially disclose the claimed invention.
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Burnett, Fangrow, and Millman teaches a method for controlling a drainage system comprising (a) a catheter including a sensor, (b) a first valve in fluid communication with an interior of the catheter, (c) a controller communicatively coupled to the sensor, the controller including logic configured to direct at least one of opening and closing of the first valve using at least one of an elapsed time and a presence of a predetermined condition, and (d) a venturi pump in fluid communication with the interior of the catheter.

	However, Burnett, Fangrow, and Millman do not explicitly operating the venturi pump when the first valve is closed.
	In the same field of endeavor as the applicant, Takamiya teaches the closing of a solenoid valve, via a controller (Col. 11, lines 17 - 22), to avoid applying high pressure from a compressor directly on an artificial heart (Col. 11, lines 23 - 26). Burnett recognizes this as well teaching excessive negative pressure leads to damage or suction trauma within the patient, in Paragraph 128. As both Burnett and Takamiya teach the same concern of avoiding suction trauma, it would be obvious to a person of ordinary skill in the art at the effective filling date to apply the solution taught by Takamiya to the invention of Burnett in view of Fangrow and Millman. In other words, it would be obvious to a person of ordinary skill in the art at the effective filling date to use the controller of Burnett to control the solenoid valve separating the .
	
Response to Arguments
Applicant's arguments filed 11/24/2021, with respect to the combination between Burnett and Millman as pertaining to the rejection of claims 1, 21, and 27 have been fully considered but they are not persuasive.
Applicant argues the teachings of Burnett requiring a valveless “uninterrupted” thoroughfare between the pump and urine cassette. Applicant further points to Burnett’s discussion of preventing urine accumulation, and that incorporating valves would necessarily interrupt this fluid path. However, Applicant appears to be misunderstanding Burnett’s teachings. Rather, Burnett’s concern is with the size of the tubing (i.e. having a larger vessel). There is no evidence that incorporating the valve of Millman would result in a larger vessel as discussed, nor do any teachings in Burnett run contrary to the original motivation as taught by Millman. Nowhere does Burnett teach the pathway must necessarily be valveless. Further, valves allow for uninterrupted flow when they are open. As such, any issues that could potentially arise from the incorporation of the valves as taught by Millman could easily be prevented by having the valves open in those situations. 
Applicant argues the only motivation for incorporation is allowing for selective aspiration, and that Burnett does not “want” this.
any point would frustrate the objective of Burnett, or that a valve would always be interrupting the flow of Burnett. 
	There is no teaching in Burnett or Millman that the valve would necessarily be closed during drainage. Burnett also does not need to be constantly draining in nor does nor does Burnett make any suggestion as such. In fact, Burnett discloses situations in which the bladder is not being drained directly (for example, Paragraph 131 when the bladder is emptied, or any other time drainage may not be desired or is not actively being used with a patient).
	While Burnett may teach not closing off urine flow during drainage, this is not the same as never wanting to close off urine flow.
	Further, as indicated above, incorporating the valve of Millman in this manner would further allow for use with an irrigation system in conjunction with aspiration (such as in the arrangement depicted in Fig. 5A of Millman; Paragraph 132). Thus, the valve may be closed during irrigation, when simultaneous drainage would also not be desired.
Further, as later addressed in the rejection of claim 20, Takamiya teaches that having a valve between the pump and body lumen can be used to prevent excessive pressure from harming the patient, which addresses Burnett’s fundamental concern of delivering excess suction to the bladder. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date that Burnett does not teach against incorporating the valve, and may even encourage such a combination, particularly alongside the teachings of Takamiya.
	 Ultimately, the valve of Millman may be used in any number of ways, and it would have been obvious to a person of ordinary skill in the art before the effective filling date that the is explicit motivation for the provision of a valve.

Applicant argues the teachings of Burnett in Paragraph 111 teach requiring a valveless thoroughfare between the pump and urine cassette. Applicant further points to Burnett’s discussion of an airlock and having a smaller fixed volume in Paragraph 111, and that incorporating valves would necessarily change the volume of pipework. However, Applicant appears to be misunderstanding Burnett’s teachings. Rather, Burnett’s concern is with the size of the tubing (i.e. having a larger vessel). There is no evidence that incorporating the valve of Millman would result in a larger vessel as discussed, nor do any teachings in Burnett run contrary to the original motivation as taught by Millman.
Further, as stated above, there is no teaching in Burnett or Millman that the valve would necessarily be closed during drainage.

Applicant argues Burnett does not teach irrigation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated above, Burnett does not teach the claimed selective fluid communication, nor is Burnett relied upon as such. It is expected that Burnett would then not have motivation for selective communication as such.
Applicant further argues Millman would not further Burnett’s original objective, and would distort measuring the volume of urine.
Once again, Applicant appears to be arguing a specific way of combining and using the combination of Burnett and Millman in which such modifications are used to explicitly frustrate the purpose of Burnett when there is no indication in the prior art that these devices must be used as such.
Applicant cites M.P.E.P 2143.01 in reference to In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). However, in the cited case, the proposed modification rendered the device wholly “inoperable”, which is clearly not the situation at hand as the device of Burnett would still be suitable for drainage, as Millman shares this function.
Further, in that same M.P.E.P section, Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) indicates ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’". Thus, even if the addition of irrigation presented challenges in calculating urine volume as alleged, such hypotheticals would not prevent a combination as such, nor would they necessarily outweigh the benefits of said combination.


Applicant argues the office did not weigh Conley against Fangrow. However, this was addressed in the Arguments section on Page 27 of the Non-Final Office action mailed 6/24/2021, which has been reproduced below.

“Further, the prior reference of Fangrow provides explicit motivation to use a venturi pump system (i.e. in making the device cheaper Col. 3, lines 24 - 31). Thus, one of ordinary skill in the art, in considering both Fangrow and Conley, would recognize there are both advantages and disadvantages to using a venturi pump. As such, at the very least it would have been obvious to a person of ordinary skill in the art before the effective filling date to attempt an arrangement using a venturi pump in weighing the advantages between said venturi pump and other pump types, particularly as the prior art references of Conley, Humayun, and Fangrow all demonstrate that the use of venturi pumps is widely known in the art.”

In the instant case, cost, as taught by Fangrow, would be weighed against the teachings of Conley. Further, as previously stated, the prior art references of Conley, Humayun, and Fangrow all demonstrate that the use of venturi pumps is widely known in the art.
Applicant argues the Office does not address the publication dates of Conley and Fangrow.
In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In the instant case, Fangrow does not fail to solve the problem at hand, the problem being the provision of negative pressure.
Applicant’s allegation that Conley is more persuasive given its more recent publication date is merely a matter of opinion. Further, Humayun is even more recent than either Conley or Fangrow, and indicates venturi pumps are suitable sources of negative pressure for medical drainage (Paragraph 41). Further, Applicant’s specification even indicates “those skilled in the art are aware of venturi pumps 150 and the general operation of venturi pumps” (Paragraph 17).

Applicant’s arguments with respect to claim(s) 2 have been considered but are not persuasive.
Applicant argues Davenport addresses fluid delivery to a patient, rather than from a patient.
However, Davenport teaches having the valve remain open would allow for some degree of continued flow in the event of a malfunction (recognized in Paragraph 26 of Davenport). As Applicant has repeatedly indicated, Burnett desires continuous, uninterrupted flow during drainage. As such, the motivation provided by Davenport would be highly relevant to the device of Burnett. It would have been obvious to a person of ordinary skill in the art 
Applicant argues Davenport supports having “effectively no valve”. However, what Davenport supports is having the valve open in the specific scenario of a malfunction. Further, while removing said valve would negate the need to have the logic disclosed by Davenport, removing said valve would also remove the benefits set forth in Millman or Takamiya.
Examiner reiterates, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016).

Applicant’s arguments that claims 3 and 4 are nonobvious for the same reasons as claim 1 and in regards to the use of a venturi pump are similarly moot as claim 1 remains rejected above. Further, Applicant’s arguments with respect to Conley and Fangrow have been addressed above.

Applicant’s arguments with respect to claim 20 are also moot as claim 1 remains rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781